                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    WAYNE A. “SKIP” DREIBELBIS, JR.,
             Plaintiff,
                                                            4:17-cv-1864
           v.
                                                            Hon. John E. Jones III
    BENJAMIN J. CLARK,
            Defendant.

                                            MEMORANDUM

                                             May 24, 2019

          Plaintiff Wayne “Skip” Dreibelbis brings this action against Defendant

Benjamin Clark, asserting both federal and state claims for malicious prosecution

and malicious abuse of process, as well as retaliation for exercising his First

Amendment rights. Plaintiff filed his Complaint on October 12, 2017, (Doc. 1),

which Defendant answered on December 26, 2017. (Doc. 6). Presently pending

before the Court is Defendant’s Motion for Summary Judgment, filed on March

13, 2019. (Doc. 20). The Motion has been briefed, (Docs. 22, 29), and is ripe for

our review.1 For the reasons discussed below, we will grant Defendant’s Motion.

I.        FACTUAL BACKGROUND

          On August 21, 2015, Plaintiff was in the parking lot of the Centre County

Grange Encampment and Fair (the “Grange”) in Centre County, Pennsylvania.



1
    Defendant did not file a reply brief.

                                                  1
(Doc. 21 at ¶ 2). While in the parking lot, Plaintiff began to operate a drone over

the Grange fairgrounds. (Id. at ¶ 3). As Plaintiff landed the drone, several

individuals acting as Grange security personnel approached him about his

operation of the drone over Grange property. (Id. at ¶ 4). The encounter evolved

into a confrontation that Plaintiff recorded, at least in part, on his cell phone.

       At some point, the Pennsylvania State Police were notified of the

confrontation, and Defendant Trooper Clark responded to the scene. (Id. at ¶ 7).

Defendant began to interview those present. (Id. at ¶ 9). Initially, Defendant was

informed that Plaintiff had attempted to run over several security guards, but

Defendant ultimately determined that to be inaccurate. (Id. at ¶ 10). Defendant

asked Plaintiff to accompany him to the security officer for an interview, which

Plaintiff did willingly. (Id. at ¶ 11). During the interview, Plaintiff explained that

he believed he was lawfully operating his drone and showed Defendant the cell

phone video, which Defendant watched in its entirety. (Id. at ¶¶ 13, 14). After the

interview, Defendant released Plaintiff and permitted him to leave the property,

while Defendant continued to interview others who were present. (Id. at ¶¶ 17,

18).

       On September 21, 2015, Defendant filed a nontraffic citation charging

Plaintiff with disorderly conduct, which was processed by the Magistrate Court on

October 13, 2015. (Id. at ¶¶ 20, 21). Plaintiff pled not guilty. (Id. at ¶ 26).


                                            2
Defendant prosecuted the summary offense before the Honorable Thomas N.

Jordan, the Magisterial District Judge, on January 19, 2016. (Id.). Judge Jordan

ultimately found Plaintiff not guilty. (Id. at ¶ 31).

II.   STANDARD OF REVIEW

      Summary judgment is appropriate if the moving party establishes “that there

is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” FED. R. CIV. P. 56(a). A dispute is “genuine” only if there is a

sufficient evidentiary basis for a reasonable jury to find for the non-moving party,

and a fact is “material” only if it might affect the outcome of the action under the

governing law. See Sovereign Bank v. BJ’s Wholesale Club, Inc., 533 F.3d 162,

172 (3d Cir. 2008) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). A court should view the facts in the light most favorable to the non-

moving party, drawing all reasonable inferences therefrom, and should not

evaluate credibility or weigh the evidence. See Guidotti v. Legal Helpers Debt

Resolution, L.L.C., 716 F.3d 764, 772 (3d Cir. 2013) (citing Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 150 (2000)).

      Initially, the moving party bears the burden of demonstrating the absence of

a genuine dispute of material fact, and upon satisfaction of that burden, the non-

movant must go beyond the pleadings, pointing to particular facts that evidence a

genuine dispute for trial. See id. at 773 (citing Celotex Corp. v. Catrett, 477 U.S.


                                           3
317, 324 (1986)). In advancing their positions, the parties must support their

factual assertions by citing to specific parts of the record or by “showing that the

materials cited do not establish the absence or presence of a genuine dispute, or

that an adverse party cannot produce admissible evidence to support the fact.”

FED. R. Civ. P. 56(c)(1). Notably, however, a plaintiff cannot survive a motion for

summary judgment merely by pointing to the allegations in his complaint. Jackson

v. Taylor, 467 F.App’x 98, 99-100 (3d Cir. 2012) (citing Celotex Corp. v. Catrett,

477 U.S. 317, 323-24 (1986)); see also Nisenbaum v. Milwaukee Cnty., 333 F.3d

804, 810 (7th Cir. 2003) (“Allegations in a complaint are not evidence.”).

       A court should not grant summary judgment when there is a disagreement

about the facts or the proper inferences that a fact finder could draw from them.

See Reedy v. Evanson, 615 F.3d 197, 210 (3d Cir. 2010) (citing Peterson v. Lehigh

Valley Dist. Council, 676 F.2d 81, 84 (3d Cir. 1982)). Still, “the mere existence of

some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment.” Layshock ex rel. Layshock v.

Hermitage Sch. Dist., 650 F.3d 205, 211 (3d Cir. 2011) (quoting Anderson, 477

U.S. at 247-48) (internal quotation marks omitted).

III.   ANALYSIS

       A.    Counts I and III – Malicious Prosecution and Abuse of Process




                                          4
       In Count I, Plaintiff states a claim under state law for malicious prosecution

and abuse of process, and in Count III, Plaintiff asserts a similar federal claim

under 42 U.S.C. § 1983. We will begin with a discussion of the malicious

prosecution claims.

               1.     Malicious Prosecution

       To establish a claim of malicious prosecution under § 1983, a plaintiff must

show that “(1) the defendant initiated a criminal proceeding; (2) the criminal

proceeding ended in [the plaintiff’s] favor; (3) the defendant initiated the

proceeding without probable cause; (4) the defendant acted maliciously or for a

purpose other than bringing the plaintiff to justice; and (5) [he] suffered

deprivation of liberty consistent with the concept of seizure as a consequence of a

legal proceeding.” Zimmerman v. Corbett, 873 F.3d 414, 418 (3d Cir. 2017).2 The

final element, requiring a deprivation of liberty tantamount to a seizure, gives an

intrinsic clue as to the constitutional ground on which malicious prosecution claims

under § 1983 are based, namely, the Fourth Amendment. Here, however, Plaintiff

asserts his claim based on a violation of the Fourteenth Amendment.

       “[T]he Due Process Clause of the Fourteenth Amendment confers both

substantive and procedural rights.” Albright v. Oliver, 510 U.S. 266, 272 (1994).


2
  Pennsylvania does not require the fifth element for a malicious prosecution claim, but the first
four elements are the same. See Kossler v. Crisanti, 564 F.3d 181, 186 n.2 (3d Cir. 2009) (citing
Merkle v. Upper Dublin Sch. Dist., 211 F.3d 782, 791 (3d Cir. 2000)).

                                                5
The United States Supreme Court expressly rejected the notion that malicious

prosecution claims could be based on substantive due process rights, holding that

“it is the Fourth Amendment, and not substantive due process, under which [a

malicious prosecution claim] must be judged.” Id. at 271. Although the Supreme

Court did not decide whether such a claim could be based on procedural due

process, later courts have found an implicit rejection of that argument in the

Albright decision as well. “By stating that ‘the accused is not entitled to judicial

oversight or review of the decision to prosecute,’ Albright implies that prosecution

without probable cause is not, in and of itself, a constitutional tort. 510 U.S. at

274. Instead, the constitutional violation is the deprivation of liberty

accompanying the prosecution.” Gallo v. City of Philadelphia, 161 F.3d 217, 222

(3d Cir. 1998). Furthermore, “the Third Circuit Court of Appeals has not actually

decided whether such a procedural due process right exists.” Thomas v. City of

Philadelphia, 290 F.Supp.3d 371, 381 (E.D. Pa. 2018).

      Defendant argues that on this basis alone, Plaintiff’s malicious prosecution

claim must fail, as there is no clear legal pathway to bringing such a claim only

under the Fourteenth Amendment. Plaintiff does not dispute Defendant’s

argument. Instead, Plaintiff quietly incorporates the Fourth Amendment into his

brief and states that the evidence supports a Fourth Amendment claim. We are

unmoved by this sleight of hand. Nevertheless, we find that even if we give


                                           6
Plaintiff the benefit of the doubt and construe his Complaint as stating a claim

under the Fourth Amendment, as applied to the states through the Fourteenth

Amendment, the malicious prosecution claim still fails.

      The parties do not dispute that the first two elements of a malicious

prosecution claim are satisfied: Defendant initiated a criminal proceeding that

ended in Plaintiff’s favor. The third and fourth elements require that the criminal

proceeding be initiated maliciously and without probable cause. Plaintiff argues

that Grange security falsely claimed that Plaintiff attempted to run them over with

his car, that Defendant elicited this testimony at the summary offense hearing

without correcting the record, and that Defendant chose not to charge Grange

security officers for their purported misdeeds. The record clearly shows, however,

that Defendant immediately knew that Plaintiff did not attempt to run anyone over

with his car. (Doc. 22, Ex. A, 56:15-20). The video record makes that obvious. In

addition, Defendant stated that his decision to file the citation was based on

Plaintiff’s noncompliance and his aggressive and “tumultuous” behavior toward

security. (Id. at 71:8-10; 76:17-23). The video demonstrates exactly this type of

behavior. Defendant did not include the inaccurate statement in his incident report.

(See Doc. 22, Ex. D). Even if a witness testified inaccurately, there is no evidence

that Defendant sought to elicit perjury. He stated that he asks open-ended

questions to permit witnesses space to tell their narrative. (Doc. 22, Ex. A, 102:10-


                                          7
17). Moreover, other evidence available at the hearing, such as Defendant’s own

incident report and the video recording, ably contradicted any inaccurate

testimony. Plaintiff, therefore, has failed to show any malice on the part of

Defendant or to rebut Defendant’s claim that he had probable cause to issue the

citation. To the contrary, Defendant testified that he settled on disorderly conduct

after assessing the evidence and determining that more severe crimes were not

supported, such as harassment or reckless endangerment. (Id. at 56:15-16; 57:1-

10). The fact that Defendant chose not to file charges against the Grange security

officers does not cancel out the probable cause Defendant had to issue the citation

to Plaintiff. Thus, the undisputed facts demonstrate that Plaintiff cannot sustain a

cause of action for malicious prosecution under either federal or state law.

             2.    Abuse of Process

      Abuse of process is “defined as the use of legal process against another

primarily to accomplish a purpose for which it is not designed.” Lerner v. Lerner,

954 A.2d 1229, 1238 (Pa. Super. Ct. 2008). In assessing an abuse of process

claim, we look for evidence that the legal process was used “to benefit someone in

achieving a purpose which is not the authorized goal of the procedure in question.”

Werner v. Plater-Zyberk, 799 A.2d 776, 785 (Pa. Super. Ct. 2002). Defendant

argues that the evidence shows that he issued the citation after reviewing the

circumstances and determining that Plaintiff engaged in disorderly conduct, as


                                          8
noted above. As already discussed, the video recording fully supports Defendant’s

assessment that Plaintiff acted disorderly by being noncompliant, argumentative,

and aggressive in filming the security officers. Plaintiff has produced no evidence

of any kind to suggest that Defendant filed charges for some reason other than

Plaintiff’s own behavior.3 There is no evidence that Defendant benefited in some

way by filing the citation, or that the citation and subsequent hearing was for a

purpose other than what the legal proceeding is intended to achieve. Absent any

evidence in support, Plaintiff’s abuse of process claims cannot be sustained.

Therefore, we will grant Defendant’s Motion with respect to Counts I and III.

       B.      Count II – First Amendment Retaliation

       To prevail on a First Amendment retaliation clam, a plaintiff must show:

“(1) constitutionally protected conduct, (2) retaliatory action sufficient to deter a

person of ordinary firmness from exercising his constitutional rights, and (3) a

causal link between the constitutionally protected conduct and the retaliatory

action.” Thomas v. Independence Tp., 463 F.3d 285, 296 (3d Cir. 2006) (citing

Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir. 2003)). They key aspect to such a

claim is the effect of the retaliation at “chilling” the exercise of First Amendment

rights. Id.



3
 On all counts, Plaintiff repeatedly relies on his own allegations as evidence, which does not
suffice to survive a summary judgment motion.

                                                9
      Plaintiff claims that the citation was retaliation for his vocal objection to the

way the Grange security officers treated him. Defendant argues that, because

Plaintiff merely voiced his complaints in the moment and never filed a private

criminal complaint against the security officers, Plaintiff therefore did not engage

in protected activity. Whether Plaintiff’s speech was protected or not, however, we

simply see no evidence of a retaliatory action. Defendant justifiably charged

Plaintiff with disorderly conduct because he was noncompliant, evasive,

argumentative, aggressively moving his camera into the faces of security guards to

capture them on video, and even threatening criminal prosecution for crimes he

believed they committed. This is all plainly visible in the video even before

Plaintiff was physically restrained. Defendant deliberately chose not to overreach

by charging Plaintiff with misdemeanors such as harassment or reckless

endangerment and, instead, opted for the lesser charge of disorderly conduct, a

summary offense. The careful assessment of which charge best fit the evidence

casts a dubious light on the suggestion that the citation was meant to be retaliatory.

The fact that Defendant did not also charge the security officers with anything does

not show that he was retaliating against Plaintiff. Even with inferences resolved in

his favor, Plaintiff has failed to produce evidence to support this claim. Therefore,

we also will grant Defendant’s Motion with respect to Count II

IV.   CONCLUSION


                                          10
      For the foregoing reasons, we shall grant Defendant’s Motion for Summary

Judgment. (Doc. 20). A separate order shall issue in accordance with this ruling.




                                        11
